Citation Nr: 1106625	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  05-21 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased disability rating for collateral 
ligament instability of the right knee, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbosacral spine, to include as secondary 
to service-connected malunion of fracture of mid-shaft of the 
right femur.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) prior 
to October 9, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from April 1963 to August 1966.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In August 2007, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

These claims were previously remanded in November 2007 for 
further development.  Although the Veteran's claims on appeal 
previously included a separate claim for a total disability 
rating based on individual unemployability, since that claim was 
granted, and the Veteran did not express disagreement with the 
effective date assigned of October 9, 2003, this issue is no 
longer a subject for current appellate review.  However, to the 
extent the Veteran's pending claim for an increased rating is 
found to include a claim for TDIU (see Rice v. Shinseki, 22 Vet. 
App. 447 (2009)), entitlement to TDIU will be considered for the 
period prior to October 9, 2003 (the Veteran's increased rating 
claim was filed in January 2003).  For interests of clarity, the 
Board has also identified this issue as an additional matter for 
current appellate consideration.  

The issue of entitlement to service connection for DDD of the 
lumbosacral spine, to include as secondary to service-connected 
malunion of fracture of mid-shaft of the right femur is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The service-connected right knee disability is currently 
manifested by instability, giving way, pain on use, full 
extension, and not less than 90 degrees of flexion; this 
disability is not shown to be so unusual or exceptional as to 
render impractical the application of the regular schedular 
standards.  

2.  After considering all of the medical evidence of record that 
includes Social Security Administration (SSA) adjudication 
records indicating that the Veteran had been unable to perform 
substantial gainful activity since July 1, 2003, several days 
after the Veteran last worked at the Post Office on June 28, 
2003, the Board will give the Veteran the benefit of the doubt 
and find that service-connected disability precluded substantial 
gainful activity, effective from June 28, 2003.

3.  While the Veteran's former claim for TDIU is no longer before 
the Board, such a claim may be recognized as included within the 
Veteran's claim for an increased rating for his service-connected 
right knee disability pursuant to Rice v. Shinseki, 22 Vet. 
App. 447 (2009); accordingly, since the Veteran's claim for 
increased rating was filed on January 28, 2003, TDIU may be 
assigned effective from the Veteran's last date of employment, 
June 28, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 30 percent 
for the Veteran's service-connected right knee disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2010).

2.  TDIU may be assigned for the period from June 28, 2003, to 
October 8, 2003, since the Veteran's claim for increased rating 
for his service-connected right knee disability was filed in 
January 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.16(a) (2010); Rice v. Shinseki, 22 Vet. App. 447 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice was presumed prejudicial and must 
result in reversal unless VA showed that the error did not affect 
the essential fairness of the adjudication by demonstrating that 
the essential purpose of the notice was not frustrated.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the 
U.S. Supreme Court recently reversed that Federal Circuit 
decision based on a finding that the Federal Circuit's framework 
for harmless-error analysis was too rigid and placed an 
unreasonable evidentiary burden on VA.  Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of defective 
VCAA notice was inappropriate and that determinations concerning 
harmless error should be made on a case-by-case basis.  Id.  In 
addition, the U.S. Supreme Court rejected the Federal Circuit's 
reasoning, in part, because the Federal Circuit's framework 
required VA, not the claimant, to explain why the error was 
harmless, which is contrary to the general rule in non-criminal 
cases that the party that seeks to have a judgment set aside due 
to an erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, the Veteran has not identified any 
deficiency in notice which would compromise a fair adjudication 
of the claim.  Nevertheless, the Board has considered whether any 
defective notice provided to the Veteran resulted in prejudicial 
error.  In this regard, the Board observes that, although the 
Supreme Court reversed the presumptive prejudice framework set 
forth in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the essential 
fairness of the adjudication.  Accordingly, where there is a 
defect in the content of VCAA notice, it may be established that 
such error did not affect the essential fairness of the 
adjudication by showing that the essential purpose of the notice 
was not frustrated.  Sanders, 487 F.3d at 889.  Such a showing 
may be made by demonstrating, for example, (1) that the claimant 
had actual knowledge of what was necessary to substantiate the 
claim and that the claim was otherwise properly developed, (2) 
that a reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or (3) that the 
benefit could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Because 
reversal is warranted only if an error affects the essential 
fairness of the adjudication, consideration should also be given 
to whether the post-adjudicatory notice and opportunity to 
develop the case that was provided during the extensive 
administrative appellate proceedings leading to the final Board 
decision and final Agency adjudication of the claim served to 
render any pre-adjudicatory VCAA notice errors non-prejudicial.  
Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment (such as a 
specific measurement or test result), VA must provide at least 
general notice of that requirement.  VA must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
the Federal Circuit Court held that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's daily 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in May 2005, after the 
initial RO decision that not only denied the claim, but reduced 
the rating for his right knee disability from 30 to 10 percent in 
April 2004.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.  This 
notice was also followed by readjudication of the claim in the 
May 2005 statement of the case.  A May 2006 letter also generally 
advised him of the bases for assigning ratings and effective 
dates, and was followed by readjudication of the claim in April 
2007 and June 2009 supplemental statements of the case.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his claim.  
Specifically, the May 2005 VCAA notice letter advised the Veteran 
that his statements and employment and medical records could be 
used to substantiate his claim, and the Veteran can reasonably be 
expected to have understood the applicable diagnostic codes 
provided in the May 2005 statement of the case, and the April 
2007 and June 2007 supplemental statements of the case.  Thus, 
given the May 2005, April 2007, and June 2009 VA correspondence, 
the Veteran is expected to have understood what was needed to 
support his claims.

Moreover, the Veteran demonstrated actual knowledge of what was 
needed to support his claim as reflected in his statements and 
correspondence.  Specifically, at the time of his VA examinations 
in April 2004 and May 2009, the Veteran reported how his right 
knee disability had affected numerous activities such as 
prolonged sitting, standing, and walking, and he has made similar 
statements in numerous statements and letters submitted to the 
Board in connection with his claim for increased rating.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to be 
worse to support his claim, with particular emphasis on an 
adverse impact on his employment, and that any notice 
deficiencies in this matter do not affect the essential fairness 
of the adjudication.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent post-service treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO has obtained service, VA, and private treatment records.  
The Veteran was also afforded multiple VA examinations to support 
his increased rating claim, and while the Veteran has argued that 
the most recent VA examination was more abbreviated than prior 
examinations, the Board's review of the report from the 
evaluation reveals that the results contained in the report are 
reflective of a comprehensive and adequate examination.  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Entitlement to an Increased Rating

The Board will first address the issue of entitlement to a 
schedular rating in excess of 30 percent for the Veteran's 
service-connected right knee disability.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate 
the disability from the point of view of the veteran working or 
seeking work and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. §§ 
4.2, 4.3.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability there from, and above all, coordination of rating with 
impairment of function will, however, are expected in all 
instances.  38 C.F.R. § 4.21 (2010).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

For VA purposes, normal flexion of the knee is from zero to 140 
degrees, while normal extension of the knee is zero degrees.  38 
C.F.R. § 4.71, Part 4, Plate I.

Under DC 5256 of the Schedule, ratings ranging between 30 and 60 
percent may be warranted depending on the type and degree of 
ankylosis of the knee.  38 C.F.R. § 4.71a, Part 4, DC 5256.

DC 5257 of the Schedule provides ratings of 10, 20, and 30 
percent for recurrent subluxation or lateral instability of the 
knee that is slight, moderate, or severe, respectively.  38 
C.F.R. § 4.71a, Part 4, DC 5257.

Dislocated semilunar cartilage that is productive of frequent 
episodes of locking, pain, and effusion into the knee joint, 
would warrant a rating of 20 percent, under DC 5258, while 
removal of that cartilage that is symptomatic would warrant a 
rating of 10 percent, under DC 5259.  38 C.F.R. § 4.71a, Part 4, 
DCs 5258, 5259.

The Schedule also provides for ratings of zero, 10, 20, or 30 
percent when there is limitation of the flexion of the leg to 60, 
45, 30, or 15 degrees, respectively, and for ratings of zero, 10, 
20, 30, 40, or 50 percent for limitation of the extension of the 
leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. 
§ 4.71a, Part 4, DCs 5260, 5261.

Impairment of the tibia and fibula manifested by malunion, with 
slight knee or ankle disability, would warrant a 10 percent 
rating.  If manifested by malunion, with moderate knee or ankle 
disability, it would warrant a 20 percent rating, and, if 
manifested by malunion, with marked knee or ankle disability, it 
would warrant a 30 percent rating.  If the impairment is 
manifested by nonunion of the tibia and fibula, and there is 
loose motion, requiring brace, a maximum rating of 40 percent 
would be warranted.  38 C.F.R. § 4.71a, Part 4, DC 5262.

Under DC 5263, genu recurvatum of the knee that is acquired, 
traumatic, and objectively shows weakness and insecurity in 
weight-bearing, would warrant a rating of 10 percent.  38 C.F.R. 
§ 4.71a, Part 4, DC 5263.

VA's General Counsel has held that a knee disability may receive 
separate ratings under DCs evaluating instability (DCs 5257, 
5262, and 5263) and those evaluating range of motion (DCs 5003, 
5010, 5256, 5260, and 5261). VAOPGCPREC 23-97 (1997) (holding 
that a veteran who has arthritis with restricted motion and 
instability in the knee may receive separate ratings for each set 
of symptomatology under different DCs); see also VAOPGCPREC 9-98 
(1998) (holding that if a veteran has a disability rating under 
DC 5257 for instability of the knee and the knee also exhibits 
limitation of motion, consideration should be given to assigning 
a separate rating based on painful motion under 38 C.F.R. §§ 
4.40, 4.45, 4.59).

The General Counsel has more recently held that separate ratings 
are also available for limitation of flexion and limitation of 
extension under DC 5260 and DC 5261.  VAOPGCPREC 9-2004 (2004).

Because the right knee disability is already rated as 30 percent 
disabling under DC 5257, a higher schedular rating would only be 
warranted if there were evidence of extremely unfavorable 
ankylosis of the knee at an angle of 10 degrees or higher, or 
nonunion of the tibia and fibula.  38 C.F.R. §§ 4.71a, DCs 5256, 
5262.  Separate ratings would also be warranted if there was 
evidence of compensable limitation of extension and/or 
compensable limitation of flexion.  Additionally, as discussed 
below, an extraschedular rating may be awarded in some cases.

Although the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

Service connection for collateral ligament instability of the 
right knee was originally granted by an August 2002 rating 
decision, at which time a 30 percent rating was assigned for the 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010) 
for severe recurrent subluxation or lateral instability.  

The Veteran filed a claim for an increased rating for his right 
knee disability in January 2003, and the RO subsequently reduced 
the evaluation for this disability to 10 percent in a rating 
decision, dated in April 2004.  The Veteran also appealed this 
aspect of the decision, however, in a recent rating decision in 
June 2009, the RO restored the 30 percent rating, effective from 
February 2004.  The Veteran has continued his appeal with respect 
to the issue of entitlement to a rating in excess of 30 percent.  

Private medical records from June 2002 reflect that the Veteran 
was complaining about right knee pain which was specific to the 
knee, with popping, locking, and occasional instability.  The 
impression included right knee internal derangement.  

VA outpatient records for the period of July 2002 to January 2004 
reflect that in July 2002, the Veteran's complaints included pain 
in the right knee and hip.  The assessment included knee 
arthralgia.  In October 2002, the Veteran was fitted and issued a 
hinged knee brace.  In November and December 2002, the Veteran's 
complaints again included knee pain.  In December 2002, it was 
further noted that while there was no obvious right knee 
deformity, extension was full, and flexion was greater than 130 
degrees, there was obvious anterior/medial laxity and instability 
of the right knee.  An examiner commented at this time that he 
did believe that the Veteran's right knee instability would 
warrant reconstruction given chronicity and the fact that his 
symptoms were controlled with the brace.  

A worker's compensation report from May 2003 reflects that the 
Veteran sustained injury at this time when his right knee 
reportedly gave way, causing him to fall to the floor.  No 
additional injury was noted with respect to the knee.  

VA spine examination in March 2004 revealed that the Veteran 
originally injured his knee during service in a motor vehicle 
accident. Currently, he complained of pain in the medial aspect 
which he said was a sharp pain.  It occurred with prolonged 
sitting, walking or weightbearing, and usually occurred when 
first standing and sitting for more than 15-20 minutes.  
Activities such as yard work and playing golf were noted to be 
quite limited, and the Veteran had been retired since 2003.  He 
currently wore a hinged brace on his right knee, and the knee 
would occasionally give out and cause falls.  He denied any 
locking of the knee, but did have swelling and weakness.

Physical examination of the knees revealed no obvious 
crepitation.  There was slight swelling on the right on the 
inferior medial aspect.  There was also slight subtellar grinding 
on the left.  The Veteran could flex both knees to 140 degrees 
and extension was to 0 degrees.  There was slight pain with 
extreme flexion on the right.  There was no additional limitation 
of range of motion at this time.  The Veteran had a negative 
anterior drawer sign, negative Lachman's test, and both knees 
were nontender to palpation.  Muscle strength in the lower 
extremities was rated as 5/5 and there was no obvious muscle 
atrophy bilaterally.  The Veteran was ambulatory with a cane, and 
when walking without his lift shoes, there was quite a bit of 
limp on the right with pelvic tilt.  X-rays at this time of the 
right knee were interpreted as normal.  

A May 2004 private operative report reflects that the Veteran 
underwent arthroscopic surgery to his right knee, which included 
a partial medial meniscectomy for a medial meniscus tear.  In the 
medial compartment, there were mild to moderate arthritic changes 
throughout.  There was also a degenerative tear along the mid and 
posterior horn of the meniscus.  Utilizing the usual 
instrumentation, it was nicely trimmed out and smoothed with the 
"synovator."  

VA treatment records from June 2004 reflect that the Veteran's 
complaints included knee pain, and that his knee orthosis was 
sliding on his leg.  The Veteran was instructed again about 
proper donning of the brace and tightening of straps.  

August 2004 VA vocational rehabilitation records reflect that it 
was determined that due to the Veteran's service-connected 
disabilities, it was not reasonable to expect that the Veteran 
was able to train for or get a suitable job at this time.  The 
nature and extent of the Veteran's right knee disorder was not 
specifically addressed.  

VA treatment records from August 2004 reflect that at the end of 
this month, the Veteran reported gradually worsening right knee 
pain since his arthroscopy several months earlier.  His right 
knee popped when he walked, was stiff, and occasionally swelled.  
Standing and walking caused increased pain.  Physical examination 
of the right knee revealed 3 to 5 degrees of hypertension, and 
110 degrees of maximum flexion.  There was pain with forced 
flexion.  There was no evidence of increased posterolateral 
instability.  There was no medial or lateral laxity.  There was a 
negative McMurray's.  The impression was internal derangement of 
the right knee, probably chondromalacia.  

Private treatment records from September 2004 reflect that the 
Veteran was evaluated at this time for a strong medial quad pull 
on the right patella.  

VA treatment records from January 2005 reflect that the Veteran 
complained of knee pain and sought reevaluation for another knee 
brace.  In February 2005, the Veteran continued to have right 
knee pain and complained that the knee gave way.  It reportedly 
had not improved with an exercise program and had existed for a 
long time.  An arthroscopy for chondromalacia and partial 
meniscectomy reportedly helped.  Examination of the right knee 
revealed a slight internal rotation deformity.  There was full 
extension and 110 degrees of flexion.  There was no evidence of 
medial or lateral laxity.  The impression included chondromalacia 
of the right knee.  The plan was to treat his right knee with 
Hyalgan injections when the medication was available.  In March 
2005, full extension was noted at 10 degrees of flexion.  The 
impression was chondromalacia of the right knee.  One week later, 
extension was full and there was 120 degrees of flexion.  In June 
2006, the assessment included chronic right knee pain.  

A SSA internal medicine report, dated in February 2007, reflects 
that the Veteran's disabilities included right knee problems.  It 
was noted that the Veteran last worked in June 2003 at the Post 
Office where had worked for the previous 17 years.  It was noted 
that the Veteran could stand for only 10 minutes at time, walk 
for two blocks on level ground, and sit for 20 minutes.  
Examination at this time revealed that the Veteran was wearing a 
right knee brace and right leg lift.  The Veteran used a cane or 
walker as needed.  Examination of the knee revealed no swelling, 
cyanosis, clubbing, or edema.  Flexion was to 120 degrees.  The 
impression included chronic right leg shortening post trauma with 
secondary right knee degeneration, and mildly decreased range of 
motion in the right knee.  A SSA determination in March 2007 
reflects that the Veteran was found disabled as of July 1, 2003, 
as a result of disorders of the back (discogenic and 
degenerative) and secondary disorders of bone and cartilage 
(osteoporosis).  

At the Veteran's hearing before the Board in August 2007, the 
Veteran testified that his right knee instability had gotten 
worse, with episodes of falling and his need to use a cane for 
walking (transcript (T.) at p. 4).  VA had issued an orthotic-
type brace (T. at p. 5).  He would experience pain with prolonged 
standing or walking, and it was swollen most of the time (T. at 
p. 6).  In terms of bending, the Veteran indicated that he would 
experience pain beyond "30 degrees past the 90 degrees." (T. at 
p. 7).  He had also been diagnosed with arthritis (T. at p. 7).  
The Veteran indicated that his last examination at VA was 
abbreviated and conducted by a nurse practitioner (T. at p. 8).  
He has been treating with VA and two private physicians, Dr. 
Campbell, a general practitioner, and Dr. Kolisis, an orthopedic 
surgeon (T. at pp. 9-10).  The Veteran last worked on June 28, 
2003 (T. at p. 20).  

VA treatment records from October 2007 to March 2009 reflect that 
in October 2007, there was an assessment that included chronic 
right knee pain.  Orthopedic consultation in January 2008 
revealed that the Veteran complained of pain inside his right 
knee.  It was noted that the Veteran had received three 
viscosupplementation injections with minimal to no relief.  He 
currently utilized a cane in his left hand and a brace, which was 
reportedly slipping and not fitting properly.  At this time, the 
Veteran denied that the knee locked or gave way.  Physical 
examination revealed an antalgic gait and there was some 
tenderness on the medial aspect over the medial femoral condyle 
and even just slightly proximal over the medial collateral 
ligament.  However, there was no laxity when the examiner 
stressed the knee.  Reasonable motion was also maintained to 130 
degrees and there was no patellofemoral crepitus.  The impression 
included medial right knee pain.  In February 2008, the Veteran 
was issued a rollator walker and instructed as to its proper use.  

VA joints examination in May 2009 revealed that the Veteran was 
almost always using some form of assistive devise when walking 
around.  Right knee range of motion revealed flexion from 0 to 90 
degrees, limited by difficulty, and full extension at 0 degrees.  
Medial/lateral collateral ligaments, and anterior/posterior 
cruciate ligaments were intact.  There were no objective findings 
of knee instability.  There was a mild genu varum deformity on 
the right.  X-rays of the right knee were interpreted to reveal 
degenerative changes in the medial compartment.  The diagnoses 
included right [knee] degenerative joint disease (DJD) but no 
instability, found to be consistent with natural aging and less 
likely than not caused by or related to service or the Veteran's 
femur disability, and right knee medial collateral ligament 
strain, resolved without residuals.  

The Veteran's right knee is not shown by the objective evidence 
of record to be ankylosed or to have resulted in the nonunion of 
the tibia and fibula.  He is currently rated under Diagnostic 
Code 5257 for right knee instability, but this is the highest 
rating for instability under that code, and while other codes 
that also rate instability as a result of particular internal 
derangement such as torn cartilage (DCs 5258, 5259) and genu 
recurvatum (DC 5263) can be considered since there is evidence of 
such derangement, the Board finds that to rate the same symptom 
of instability under different diagnostic codes would be 
prohibited as pyramiding.  See 38 C.F.R. § 4.14 (2010).  

A separate rating would be permitted, however, for limited 
extension and/or flexion if there is a showing of compensable 
limitation of motion.  The right knee has not been limited in 
extension at any point, even when considering his pain.  The 
Veteran complained of pain at the time of his numerous 
examinations and his complaints were objectively confirmed.  But 
he never had extension of the right knee limited to 10 degrees or 
more.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, flexion has not been found to be limited to 45 
degrees or less.  In fact, the most recent examination revealed 
90 degrees of flexion.  Therefore, a separate 10 percent rating 
is also not warranted under DC 5260.  And as noted above, the VA 
examiner stated that the Veteran's right knee arthritis was 
consistent with natural aging and less likely than not caused by 
or related to service or his femur disability.

In sum, with respect to the Veteran's entitlement to higher or 
additional separate ratings, the Board can find no basis of 
entitlement.  While the Board acknowledges that the Veteran is 
competent to report symptoms, the various examination reports 
prepared by various competent professionals, skilled in the 
evaluation of disabilities, are clearly more probative of the 
degree of impairment of a disability than the lay statements.  
Cartright v. Derwinski, 2 Vet. App. 24 (1991).

Therefore, since there is no compensable limitation of motion at 
any point during the time frame on appeal that would entitle the 
Veteran to higher or additional separate ratings, the Veteran's 
claim for an increased rating for his service-connected right 
knee disability fails on a schedular basis.

In regards to the extraschedular aspect of this claim, the Board 
would point out that the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  Ratings 
will generally be based on average impairment. 38 C.F.R. § 
3.321(a), (b) (2010).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 C.F.R. 
§ 3.321(b).  The Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

Here, the Veteran's service-connected right knee disability is 
manifested by instability, giving way, pain on use, full 
extension, and not less than 90 degrees of flexion.  Such 
impairment is contemplated by the applicable rating criteria.  
The rating criteria reasonably describe the Veteran's disability.  
Referral for consideration of an extraschedular rating is, 
therefore, not warranted.  

Because the preponderance of the evidence is against the 
assignment of a rating in excess of 30 percent for collateral 
ligament instability of the right knee, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Included TDIU claim and Entitlement to TDIU prior to 
October 9, 2003

On the other hand, while the record indicates that the Veteran 
was recently granted a TDIU, effective from October 9, 2003, the 
date of the TDIU claim he filed following his submission of a 
claim for an increased rating on January 28, 2003, the Board 
finds that the case of Rice v. Shinseki permits the Board to 
consider an included claim for TDIU within the increased rating 
filed on January 28, 2003.  

Consequently, as the Veteran's service-connected disabilities met 
the minimum threshold requirements for entitlement to TDIU on a 
schedular basis between January 2003 and October 2003, the matter 
remaining for appellate consideration is whether the Veteran's 
service-connected disabilities precluded the Veteran from 
obtaining or maintaining substantially gainful employment during 
any period between January 28, 2003 and October 9, 2003.  

In this regard, after considering all of the medical evidence of 
record that includes SSA adjudication records indicating that the 
Veteran had been unable to perform substantial gainful activity 
due at least in part to service-connected disability since July 
1, 2003, several days after the Veteran last worked at the Post 
Office on June 28, 2003, the Board will give the Veteran the 
benefit of the doubt and find that service-connected disability 
precluded substantial gainful activity, effective from June 28, 
2003.

The Board would again point out that while the Veteran's former 
claim for TDIU is no longer before the Board, such a claim may be 
recognized as included within the Veteran's claim for an 
increased rating for his service-connected right knee disability 
pursuant to Rice v. Shinseki; accordingly, since the Veteran's 
claim for increased rating was filed on January 28, 2003, TDIU 
may be assigned effective 


from his last date of employment, June 28, 2003 to October 9, 
2003, the effective date for TDIU granted by the RO in June 2009.


ORDER

A disability rating in excess of 30 percent for the service-
connected collateral ligament instability of the right knee is 
denied.

Entitlement to TDIU for the period of June 28, 2003, to October 
8, 2003, is granted, subject to the statutes and regulations 
governing the payment of monetary benefits.


REMAND

Turning finally to the remaining issue of entitlement to service 
connection for DDD of the lumbosacral spine, to include as 
secondary to service-connected malunion of fracture of mid-shaft 
of the right femur, in its previous remand of November 2007, the 
Board indicated that in the process of obtaining a requested 
medical opinion as to whether the Veteran's DDD of the 
lumbosacral spine was due to or the result of his service-
connected right femur disability, the selected examiner was to 
"provide an opinion as to whether it is at least as likely as 
not that the veteran's degenerative disc disease of the lumbar 
spine was either (a) caused by, or (b) aggravated by his service-
connected malunion of a fracture of mid-shaft of the right femur 
with 1.75 inch shortening of the right lower extremity and 
bursitis of the right hip, to include any altered gait associated 
with that condition.  (Emphasis added.)  However, in reviewing 
the VA examination report that was responsive to this request, 
the examiner simply concluded that it was less likely than not 
that lumbar spine DDD and DJD were "caused by or related to 
right leg or military service."  Since the Board is obligated by 
law to ensure that the RO complies with its directives, the Board 
finds that another opinion is required with respect to whether 
the Veteran's service-connected right femur disability aggravated 
his lumbar spine DDD and DJD.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Board is also concerned about the examiner's statement that 
"[t]he preponderance of medical evidence has not found spine DDD 
secondary to leg length descrepencies."  It is not necessary 
that a secondary relationship be established by a preponderance 
of the evidence.  A secondary relationship only has to be 
determined to be "at least as likely as not."  Thus, the Board 
finds that further development is required in this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the VA treatment facility in 
Pensacola, Florida, dated since March 
2009.

2.  Thereafter, schedule the Veteran for a 
VA orthopedic examination.  The 
examination should be conducted by an 
examiner other than the examiner who 
examined the Veteran in March 2004.  The 
claims file must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All indicated 
studies should be accomplished.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's degenerative disc disease of 
the lumbar spine was either (a) caused by, 
or (b) aggravated by his service-connected 
malunion of a fracture of mid-shaft of the 
right femur with 1.75 inch shortening of 
the right lower extremity and bursitis of 
the right hip, to include any altered gait 
associated with that condition.  

The VA examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

3.  Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned to the examiner for 
correction.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be 
readjudicated.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


